BAKES, Justice,
dissenting as to Part 111(B):
The Court’s analysis in Part 111(B) is flawed. The second issue raised by the state in the second part of its appeal is whether or not the plaintiff is precluded by I.C. § 6-926 from claiming and proving more than $100,000 in damages against the State of Idaho in this case. The relevant portion of § 6-926 in effect in January of 1978, the time of the accident in the present case read as follows:
“If any judgment or claim against a governmental entity or its employee under this act exceeds the one hundred thousand dollars ($100,000) per person limited to three hundred thousand dollars ($300,000) in any one (1) accident where two (2) or more persons have claims or judgments on account of personal injury or death, the court shall reduce the amount to the minimum requirement unless the governmental entity has provided liability coverage in excess of the minimum requirement. In this event, the court shall reduce the amount of the claim or judgment to a sum equal to the applicable limits provided in the insurance policy or provided under the comprehensive liability plan.” (Emphasis added.)
The contention centers around the meaning to be given the word “claim.” The state contends that “claim” as used in § 6-926 is not synonymous with “judgment.” Rather, the state argues that it refers to a person’s demand for money damages as the basis of a cause of action against the state. In this sense “claim” is synonymous with a plaintiff’s complaint and in particular the prayer for relief, wherein the plaintiff asks or demands judgment in a specified dollar amount. Thus, the state argues, Mrs. Barringer is precluded from pleading and proving more than $100,000 in damages.
Mrs. Barringer, on the other hand, contends that when the statute speaks of “judgment or claim” that the use of the word “or” signals equivalancy. In her view, “claim” is synonymous with “judgment.” However, this Court has recently stated just the contrary in Sterling v. Bloom, 111 Idaho 211, 723 P.2d 755 (1986), wherein we held that when “or” is used in a statute it is in the disjunctive. “The fact that this clause is joined to the ‘discretionary function’ clause with the disjunctive ‘or’ demonstrates that the two clauses describe mutually exclusive conduct.” 723 P.2d at 771. Further, as stated in Lynch v. State, 175 Ind.App. 111, 370 N.E.2d 401 (1977),
“ ‘When “or” is used, it is presumed to be in the disjunctive sense’ unless contrary legislative intent is clearly shown. Sutherland Stat. Construction § 21.14. Heckathorn v. Heckathorn (1938), 284 Mich. 677, 280 N.W. 79.
“If we construe ‘or’ in its ‘plain, or ordinary and usual, sense’ as we are bound to do, Ind. Code § 1 — 1—4—1; Jenkins v. Stotts (1976), [169] Ind.App. [273], 348 N.E.2d 57, it separates two different things.”
Since the phrase used in § 6-926, “judgment or claim,” “describe[s] mutually exclusive” documents, Sterling v. Bloom, 111 Idaho at 227, 723 P.2d at 771, we look to other portions of the Idaho Tort Claims Act in effect at the time of the accident to determine what the word “claim” means.1 The word “claim,” as used in 6-926, is defined in 6-902(7):
“6-902. Definitions. — As used in this act:
“7. ‘Claim’ means any written demand to recover money damages from a governmental entity or its employees which any person is legally entitled to recover under this act as compensation for the negligent or otherwise wrongful act or omission of a governmental entity or its employee when acting within the course or scope of his employment.” (Emphasis added.)
*803Given the definition of “claim” and the context in which “claim” is used in Section 6-926, it is obvious that “claim” as used in that section refers only to the complaint and, in particular, the prayer for relief wherein demand is made “to recover money damages from a governmental entity or its employees____” Furthermore, that “claim” as used in Section 6-926 is the equivalent of a complaint is made clear by the directive in Section 6-926 that any “claim” which exceeds the $100,000 per person limit shall be reduced “by the court” to the minimum requirement. A common definition of a complaint is a written statement of facts upon which a demand for relief (money damages) is based. Black's Law Dictionary, p. 258 (5th ed. 1979); Hughes v. Trans World Airlines, Inc., 40 Del.Ch. 552, 185 A.2d 886, 889 (1962) (complaint is a claim for relief or demand for monetary damages). Clearly, then, a complaint filed against a governmental entity under the Idaho Tort Claims Act is a “written demand to recover money damages from a governmental entity or its employees....”
To accept Mrs. Barringer’s argument that “claim” is synonymous with “judgment” would render use of the term “claim” in 6-926 superfluous. Two basic rules of statutory construction are (1) when interpreting a statute, every effort should be made to give meaning to each word so as not to render any word superfluous or without meaning, University of Utah Hospital and Medical Center v. Bethke, 101 Idaho 245, 611 P.2d 1030 (1980); and (2) when an existing statute is amended it is presumed that a change was intended, Intermountain Health Care, Inc. v. Board of County Com’rs of Madison County, 109 Idaho 685, 710 P.2d 595 (1985).2
Either of these rules of construction would be violated by the interpretation proposed by Mrs. Barringer. It would not only render the term “claim” superfluous, but would nullify the intention expressed when the legislature subsequently amended § 6-926 removing the term “claim” altogether from the section.3 That the amendment signaled a change in legislative intent is made clear by the fact that the amendment was accomplished by an outright repeal of former § 6-926 and enactment of a substantially new provision.
While I agree with the state that “claim” as used in § 6-926 is not synonymous with “judgment,” I nevertheless do not agree with the state’s argument that Mrs. Bar-ringer should be precluded from proving a damages “claim” in excess of $100,000. No fair interpretation of § 6-926 places *804such strict requirements on the trial of Mrs. Barringer’s action against the state. Rather, I would hold that Mrs. Barringer may produce all her evidence of damages, even in excess of $100,000, but that the district court is required to “reduce the amount [of her claim] to the minimum requirement. Since her complaint cannot exceed the minimum requirement,” the court should instruct the jury concerning the law in Idaho regarding the state’s liability under the Idaho Tort Claims Act which should include an appropriate instruction stating that in no event can the jury return a verdict for more than $100,000 in damages on Mrs. Barringer’s claim.
BISTLINE, Justice.

. The word "judgment" is a term of art with a clearly defined meaning in a litigation context. I.R.C.P. 54; Black's Law Dictionary, p. 755 (5th ed.).


. Both these rules of construction enjoy long standing acceptance in this court. For the first rule, see Umphrey v. Sprinkel, 106 Idaho 700, 682 P.2d 1247 (1983); Union Pacific R.R. Co. v. Board of Tax Appeals, 103 Idaho 808, 654 P.2d 901 (1982); Norton v. Dept. of Employment, 94 Idaho 924, 500 P.2d 825 (1972); Stucki v. Loveland, 94 Idaho 621, 495 P.2d 571 (1972); State v. Alkire, 79 Idaho 334, 317 P.2d 341 (1957); Wright v. Village of Wilder, 63 Idaho 122, 117 P.2d 1002 (1941).
For the second rule, see Lincoln County v. Fidelity and Deposit Co. of Maryland, 102 Idaho 489, 632 P.2d 678 (1981); Totusek v. Dept. of Employment, 96 Idaho 699, 535 P.2d 672 (1975); DeRousse v. Higginson, 95 Idaho 173, 505 P.2d 321 (1973); McKenney v. McNearney, 92 Idaho 1, 435 P.2d 358 (1967); Hawkins v. Chandler, 88 Idaho 20, 396 P.2d 123 (1964); Hopson v. North Am. Ins. Co., 71 Idaho 461, 233 P.2d 799 (1951); Stewart v. Common School Dist. No. 17 of Owyhee County, 66 Idaho 118, 156 P.2d 194 (1945).


. The section was amended by 1978 Idaho Sess. Law Ch. 262, pp. 630, 634. The section was amended by repealing the prior version and enacting a new version. The amendment was effective on March 29, 1978, subsequent to Mr. Barringer’s accident. As amended, the relevant portion reads:
‘If any judgment or judgments, including costs and attorney fees that may be awarded, are returned or entered, and in the aggregate total more than the applicable limit, whether in one or more cases, the court shall reduce the amount of the award or awards, verdict or verdicts, or judgment or judgments in any case or cases within its jurisdiction as to reduce said aggregate loss to said applicable statutory limit or the limits provided by said valid, collectible insurance, if any, which was [is] greater."
As the above language indicates, the amendment was substantial. Furthermore, the fact that it was accomplished by a repeal and new enactment belies any contention that the legislature was simply clarifying its purported oversight in including the term "claim" in § 6-926.